In lieu of granting rehearing, the final sentence of the opinion of February 4, 2003, 467 Mich 344, 351, is amended to read as follows:
Defendants’ application for leave to appeal as cross-appellants to contest the wcac decision to reimburse plaintiff for the cost of the van conversion is denied for the reason that the Court is no longer persuaded the question should be reviewed by the Court.
In all other respects the motion for rehearing and plaintiff-appellee’s request for clarification are denied. Reported at 467 Mich 344.